904 F.2d 700Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Edward B. GRAY, Plaintiff-Appellant,andRanford McBride, Plaintiff,v.Mark A. LEVINE, Commissioner of the Division of Corrections,Individually and in his official capacity;  Ralph L.Williams, Warden, Maryland House of Corrections,Individually and in his official capacity;  Eivelyn Rice,School Teacher, Maryland House of Corrections;  ZellWilliams, C.A.T. Hearing Officer, Maryland House ofCorrections;  Major Turner, Maryland House of Corrections;David Green, C.S. 1, Maryland House of Corrections;  Mr.Burrell, C.A.T. Hearing Officer, Defendants-Appellees.
No. 89-7757.
United States Court of Appeals, Fourth Circuit.
Submitted:  May 7, 1990.Decided:  May 22, 1990.

Appeal from the United States District Court for the District of Maryland, at Baltimore.  Walter E. Black, Jr., District Judge.  (C/A Nos. 77-1958-B, 78-2202-B, 79-81-K)
Edward B. Gray, Appellant pro se.
Stephen Rosenbaum, Richard Bruce Rosenblatt, Assistant Attorneys General, Baltimore, Md., for appellees.
D.Md.
AFFIRMED.
Before ERVIN, Chief Judge, and CHAPMAN and WILKINS, Circuit Judges.
PER CURIAM:


1
Edward B. Gray appeals from the district court's order denying his request to obtain copies, at government expense, of the files of three civil actions filed over a decade ago.  Our review of the record and the district court's opinions discloses that the appeals are without merit.  Accordingly, we affirm on the reasoning of the district court.  Gray v. Levine, C/A Nos. 77-1958-B, 78-2202-B, 79-81-K (D.Md. June 2, 1989).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED